PER CURIAM
This case involves the amount of an attorney fees award to claimant in a workers’ compensation case. The referee awarded claimant attorney fees as authorized by ORS 656.382(1) in conjunction with penalties under ORS 656.262(10) on the basis of employer’s unreasonable claim processing. Employer filed a request for review of the award in the circuit court pursuant to ORS 656.388(2). Claimant filed a response and a request that the fee be increased. The court dismissed the request on the ground that only the attorney for claimant may seek review of attorney fees under ORS 656.388(2). Employer appeals, and claimant cross-appeals.
In Greenslitt v. City of Lake Oswego, 88 Or App 94, 744 P2d 577 (1987), we held that a circuit court has jurisdiction of a fee dispute under ORS 656.388(2) only if the fees were awarded pursuant to ORS 656.386(1). Because the fees in this case were allowed under ORS 656.382(1), the circuit court did not have jurisdiction. See Short v. SAIF, 88 Or App 226, 745 P2d 422 (1987).
Affirmed on appeal and on cross-appeal.